Appeal by the defendant from a judgment of the County Court, Suffolk County (Mallon J.), rendered October 21, 1985, convicting him of criminal possession of stolen property in the first degree, unauthorized use of a vehicle in the third degree, and criminal mischief in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
In view of the minimal evidence of the defendant’s intoxication, the decision of his trial counsel to forego an intoxication defense appears to have been a reasonable trial tactic. Thus, contrary to the defendant’s assertion, he was not deprived of the effective assistance of counsel (see, People v Barrentine, 112 AD2d 440).
We have examined the defendant’s remaining contention and find it to be unpreserved and, in any event, without merit. Niehoff, J. P., Weinstein, Kunzeman and Spatt, JJ., concur.